Title: To Thomas Jefferson from William Davies, with Reply, 30–31 March 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office March 30. 1781.

The General expressed to me yesterday in such strong terms the great importance of the post at Chesterfield, and urged so strenuously his idea of the necessity of my continuing my superintendance at that place till the march of the new raised troops shall be over, that it was in vain I represented my opinion of the impracticability of discharging my duty towards it, or the fatigue and trouble to which I should subject myself. I was therefore obliged to consent, and purpose whenever my business will permit here, to attend at that place on Saturdays after noon and Sundays. The duties of this office, if executed in all its parts and carried to the variety of business which I think ought to be [a]llotted to it, will require two clerks. What those duties are I shall take the liberty of respectfully submitting to the consid[er]ation of the Executive whenever I may have time to attend to the stating them: At present my wish is, that considering the circumstance first mentioned as well as the general duties of the office, I may be allowed to employ another clerk. I would beg leave to add one observation, that I hope I shall be able, during the short period I shall continue my superintendance at Chesterfield, to afford [con]siderable assistance to our designs at this place an[d] Westham, by ordering from that place occasionally  such numbe[rs] of men on fatigue, as they can spare and we be ab[le] to employ.
I have the honor to be most respectfully your most hble servt.,

William Davies


In Council Mar. 31. 1781.
The board not possessing the power of establishing new and permanent clerkships, have nevertheless been constrained at times to approve of occasional appointments of additional clerks to the Executive boards, reporting the matter to the succeeding assembly and referring to them for allowance. They will approve such an appointment at present, by Colo. Davies and report it to the General assembly.
Th: Jefferson

